Citation Nr: 1602341	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office.

In November 2014, the Board denied service connection for posttraumatic stress disorder (PTSD), and reopened claims for service connection for CAD and HTN, but remanded the issues currently on appeal.  Thereafter, in June 2015 the Board again remanded the issues on appeal for further development.  

As noted in the November 2014 Board remand, the Board acknowledges that the Veteran has been diagnosed with various other cardiovascular conditions, and is cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  However, claims for service connection for irregular heart beat/sick sinus syndrome were denied in an April 2010 rating decision, enlarged heart was denied in a July 2012 rating decision, and chronic atrial fibrillation was denied in a May 2014 rating decision.  The Veteran did not appeal these decisions.  Accordingly, the Board again notes that the issues properly perfected before the Board are service connection for CAD and HTN, and no further action pursuant to Clemons is necessary at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  CAD was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service or to a service-connected disability.

2.  HTN was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for CAD have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2015).

2.  The requirements for establishing service connection for HTN have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, VA examination reports, and opinions.

The Board notes that the actions requested in the November 2014 and June 2015 remands have been undertaken.  Addendum opinions that addressed all theories of the Veteran's claims for service connection were obtained in January and October 2015, and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including HTN) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty, participated in a radiation-risk activity.  In pertinent part, the term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device.  The Veteran's service personnel records confirm that he participated in a radiation-risk activity during Operation HARDTACK I in 1958 while serving aboard the USS Renville (APA-227).   38 C.F.R. § 3.309(d)(3)(i)(D).

Certain cancers may be presumptively service connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(2).  Neither CAD nor HTN are included on the list in 38 C.F.R. § 3.309(d)(2) of diseases specific to radiation-exposed veterans, nor are they considered a radiogenic disease under the provisions of 38 C.F.R. § 3.311. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

CAD

The Veteran contends that he is entitled to service connection for CAD due to his military service, to include exposure to ionizing radiation or as secondary to his service-connected back disability or depression.

As an initial matter, the evidence, including the April 2014 VA heart and HTN examination report, shows that the Veteran has CAD.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's CAD is related to service.

The Veteran's STRs reveal that the Veteran was seen in April 1959 for chest pain, especially after eating.  The assessment at that time was excessive gas.  As noted above, the Veteran participated in a recognized radiation-risk activity during Operation HARDTACK I in 1958.  Thereafter, during a September 1960 medical examination performed in conjunction with the Veteran's separation from service, his heart and vascular system were noted to be within normal limits.  Thus, there is no competent evidence showing CAD in service.

Nor is there competent evidence showing CAD within one year after the Veteran's separation from service.  In fact, the available medical records do not indicate      that the Veteran was seen for a heart disability after service until March 1999.  Moreover, CAD is not listed as a radiogenic disease pursuant to 38 C.F.R. § 3.309(d) or 3.311(b).

As the competent evidence fails to show CAD in service or for many years thereafter and as CAD is not presumptively related to radiation exposure, competent evidence linking the current disability to service is necessary.  On this question, the preponderance of the competent and probative evidence is against the claim.

In October 2009 the Veteran was afforded a VA examination in connection with his claim for service connection.  At that time the Veteran reported that his CAD began around 1999 and he attributed the condition to his exposure to ionizing radiation.  Following a review of the record and examination of the Veteran, the examiner   stated that an opinion could not be provided without resort to mere speculation.  Specifically, the examiner noted that while radiation exposure has been demonstrated to increase the risk of diseases like cardiovascular disease, that the data associated with this reported link was inadequate.

Thereafter, in April 2014 the Veteran was afforded another VA heart and HTN examination.  At that time the Veteran noted his in-service exposure to radiation and indicated his belief that his CAD was related to his back disability.  In January 2015, pursuant to the Board's November 2014 remand, the April 2014 examiner provided an addendum opinion.  At that time the examiner concluded that there was insufficient evidence that cervical spine arthritis causes CAD and that the Veteran's CAD was more likely than not due to his age.

Pursuant to the Board's June 2015 remand, a second addendum opinion was provided in October 2015 by a new examiner.  After a review of the record including the 2009 and 2014 examination reports and the 2015 addendum report, the examiner concluded that a nexus does not exist between the Veteran's CAD and his service, to include his exposure to ionizing radiation and his service-connected disabilities.  In support of her opinion that CAD was not directly related to service, the examiner noted that the Veteran's separation examination did not show any cardiac abnormality, and that CAD was not diagnosed until almost 40 years after the Veteran's separation.  The examiner further noted that based on a review of medical literature and the Veteran's treatment records, his CAD was related to atherosclerosis, aging, HTN, hyperlipidemia, and his diet, not ionizing radiation exposure.  In support thereof, the examiner noted that the Veteran had been advised to follow a low fat, low salt diet as a treatment for his disease.  

Regarding the examiner's opinion that the Veteran's CAD was not caused by his service-connected spinal disability, she noted that after the Veteran's diagnosis  with CAD, he was still able to walk three miles a day, which indicated that his CAD was not caused by an inability to exercise associated with his spinal condition.  The examiner also opined that the Veteran's CAD had not been permanently worsened beyond natural progression by his service-connected disabilities.  In support thereof the examiner noted that over the Veteran's 15 year history of CAD, he had not    had a myocardial infarction, stent, or coronary artery bypass surgery.  In fact, the examiner noted that there was no indication that the Veteran's CAD had worsened since his 1999 diagnosis.  Finally, the examiner noted that while the Veteran's service-connected depression and spinal disabilities had increased in severity, his CAD did not undergo an accompanying worsening, indicating that the conditions are not related.  Ultimately, the 2015 examiner found that based on a review of the record and available medical literature, it is less likely than not that ionizing radiation, spinal conditions, depression, or service caused or aggravated the Veteran's CAD.

In a November 2015 brief, the Veteran's representative asserted that the October 2015 examiner did not adequately address studies relating cardiovascular disease to mental disorders.  It was also asserted that the October 2015 examiner failed to address any affect the Veteran's sleep impairment might have on his CAD.  Notably, one of the excerpts included in the representative's brief specifically references PTSD as a causative factor of cardiovascular disease, rather than depression or mental disorders generally.  

Despite the representative's assertions, the October 2015 examination report specifically indicates that the examiner reviewed studies that associate CAD      with mental disorders and sections of said studies are even included in the seven page opinion.  Regarding the arguments related to PTSD and an alleged sleep impairment, the Board notes that the Veteran was denied service connection for PTSD in the unappealed November 2014 Board.  In any event, the medical article excerpts included in the representative's brief are general in nature and have not been specifically related to this Veteran's case by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Thus, they are of little probative value.

The Board finds that the opinion of the October 2015 VA examiner provided after reviewing the claims file, available medical literature, and previous examination reports is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is supported by the findings of the January 2015 examiner.  There is no medical opinion of record to the contrary.

While the Veteran contends that his CAD is related to service, the diagnosis of heart disease and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his CAD is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not   to provide medical diagnosis).  Moreover, whether the chest pains the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions or the arguments presented by his representative in the November 2015 submission.

Finally, the Board notes that the October 2015 examiner suggests that the Veteran's CAD was possibly caused by his HTN.  To the extent the Veteran has asserted that he is entitled to service connection for CAD as secondary to HTN, as the Board finds below that service connection for HTN is not warranted, service connection for CAD as secondary to HTN is also not warranted.  38 C.F.R. § 3.310.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for CAD pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. §3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a), pursuant to direct service connection under 38 C.F.R. 
§ 3.303, or pursuant to secondary service connection under 38 C.F.R. § 3.310.  Accordingly, the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

HTN

The Veteran contends that he is entitled to service connection for HTN due to his military service, to include exposure to ionizing radiation or as secondary to his service-connected back disability or depression.

As an initial matter, the evidence of record shows that the Veteran has been diagnosed with and treated for HTN.  Accordingly, the first element of service connection has also been met with respect to this claim.  Thus, the question becomes whether the Veteran's HTN is related to service.

The Veteran's STRs are negative for any findings or treatment for HTN during service.  During a medical examination performed in conjunction with the Veteran's enlistment conducted in September 1956, his vascular system was noted to be within normal limits and his blood pressure was recorded as 132/90.  The Board notes that the Veteran has submitted this entrance examination record several times during the appeal under the erroneous position that it was his separation examination.  To the contrary, the Veteran's September 1960 separation examination report indicates that his vascular system was within normal limits at discharge and his blood pressure was 124/58.  The one-time elevated blood pressure reading from September 1956 does not indicate that the Veteran's HTN had its onset during service.

Nor is there competent evidence showing HTN within one year after the Veteran's separation from service.  In fact, the available medical records do not indicate that the Veteran was seen for HTN after service until March 1999.  Moreover, HTN is not listed as a radiogenic disease pursuant to 38 C.F.R. § 3.309(d) or 3.311(b).

As the competent evidence fails to show HTN in service or for many years thereafter, and as HTN is not presumptively related to radiation exposure, competent evidence linking the current disability to service is necessary.  On       this question, the preponderance of the competent and probative evidence is   against the claim.

An October 2009 examiner stated that an opinion could not be provided without resort to mere speculation as to whether the Veteran's HTN was related to service.  
Thereafter, in April 2014 the Veteran was afforded another VA heart and HTN examination.  After examining the Veteran the examiner opined that it was less likely than not that the Veteran's HTN was caused by depression or a spine condition.  In support thereof the examiner noted that there was not sufficient medical evidence to conclude that HTN was caused by the Veteran's depression    or spine disabilities as there is no causal relationship between those illnesses.  In January 2015 the 2014 examiner provided an addendum opinion.  At that time the examiner concluded that it was more likely than not that the Veteran's age induced his HTN.

Pursuant to the Board's June 2015 remand, a second addendum opinion was   provided in October 2015.  After a review of the record including the 2009 and    2014 examination reports and the 2015 addendum report, the October 2015 examiner concluded that a nexus does not exist between the Veteran's HTN and his service,     to include his exposure to ionizing radiation and his service-connected disabilities.    In support of the opinion that HTN was not directly related to service, the examiner noted that the Veteran's HTN was "mildly elevated" on enlistment and improved at discharge.  The examiner further opined that the Veteran's current HTN was related to his advance age.  While the examiner noted that HTN could be related to depression, she noted that "[i]f [the Veteran's] blood pressure is transiently elevated during episodes of emotional stress related to depression..., it has not manifest in any  evident chronic aggravation of hypertension beyond [that] expected [due to] aging."  She also stated that while a spinal condition could intermittently cause increased blood pressure with pain, such pain would be controlled with pain medication and rest, and there is no evidence that the pain from the Veteran's service-connected spinal conditions have aggravated his blood pressure beyond normal increases associated with advancing age.  It was also noted that treatment records indicate     that to the extent the Veteran's HTN is uncontrolled, such is related to his diet (specifically his use of salt) and that his recent increase in HTN medication was related to his age, not his service-connected disabilities.  Finally, the examiner noted that while the Veteran's service-connected disabilities have increased in severity, there has not been a concomitant increase in the Veteran's HTN, suggesting that there is no relationship between them.  Ultimately, the 2015 examiner found that based on a review of the record and available medical literature, it is less likely than not that ionizing radiation, spinal conditions, depression, or service caused or aggravated the Veteran's HTN.

After review of the evidence of record, the Board finds that although the Veteran currently has HTN, the preponderance of the probative evidence is against a finding that his HTN was caused by service.

As previously noted, the Veteran's representatives November 2015 assertions regarding the October 2015 examination report are not supported by the record.  Moreover, the Board finds that the opinion of the October 2015 VA examiner, provided after reviewing the claims file and medical literature, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Moreover, the 2015 examiner's opinion is supported by the April 2014 and January 2015 opinions provided by another VA examiner.

While the Veteran contends that his HTN is related to service, the diagnosis of high blood pressure and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his HTN is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Moreover, as noted above, the medical references in the representative's brief are general in nature and not specific to this Veteran's case, and have not been related to this Veteran by a competent medical opinion.  As such, those references are entitled to little probative weight.  The Board finds the medical opinion rendered by the October 2015 VA examiner is significantly more probative than the Veteran's lay assertions or the arguments presented by the Veteran's representative.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for HTN pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. §3.311, pursuant to the presumptive provisions     in 38 C.F.R. § 3.309(a), pursuant to direct service connection under 38 C.F.R.      § 3.303, or pursuant to secondary service connection under 38 C.F.R. § 3.310.  Accordingly, the claim is denied.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Entitlement to service connection for CAD is denied.

Entitlement to service connection for HTN is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


